— Amended judgment of the Supreme Court, Kings County, entered June 16, 1966, reversed insofar as it is in favor of plaintiff against defendants Shaw and O’Sullivan, on the law, without costs, and new trial and severance directed as between plaintiff and said defendants; and judgment otherwise affirmed, without costs. This court has considered the question of fact and would not grant a new trial upon those questions. It is our opinion that it was error for the trial court to charge the jury that violation of the statute and ordinance relating to fireworks (Penal Law, § 1894-a, subd. 2; Administrative Code of the City of New York, § C19-44.0) may be evidence of negligence against defendants Shaw and O’Sullivan. There is no evidence in the record from which a violation of the statute or ordinance by said defendants can be found. The verdict being a general one, we have no way of knowing the basis for the jury’s determination of liability. It is possible that it was based upon the erroneous charge. Ughetta, Acting P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.